Title: To George Washington from the National Assembly of France, 20 June 1790
From: National Assembly of France
To: Washington, George



Paris 20 June 1790.

The national assembly has worn during three days mourning for Benjamin Franklin, your fellow-citizen, your friend, and one of the most useful of your Co-operators in the establishment of american liberty—they charge me to communicate their resolution to the Congress of the United States—in consequence, I have the honor to address to you Mr President the extract from the proceedings of their session of the 11th which contains that deliberation.

The national assembly have not been stopped in their decree by the consideration that Franklin was a Stranger—great men are the Fathers of universal humanity—their loss ought to be felt as a common misfortune by all the Tribes of the great human family, and it belongs without doubt to a nation still affected by all the sentiments which accompany the atchievement of their liberty, and which owes its enfranchisement essentially to the progress of the public reason, to be the first to give the example of the filial gratitude of the people Towards their true Benefactors Besides that these ideas and this example are so proper to disseminate a happy emulation of patriotism, and thus to extend more and more the empire of reason and virtue, which could not fail promptly to determine a Body devoted to the most important legislative combinations—charged with assuring to the french the rights of men and citizens—it has believed without doubt that fruitful and great truths—were likewise numbered among the rights of man.
The name of Benjamin Franklin will be immortal in the records of freedom and philosophy—but it is more particularly dear to a country, where, conducted by the most sublime mission, this venerable man, knew very soon to acquire an infinite number of friends and admirers, as well by the simplicity and sweetness of his manners, as by the purity of his principles, the extent of his knowledge, and the charms of his mind—-It will be remembered that every success which he obtained in his important negociation, were applauded and celebrated (so to express it) all over France, as so many crowns conferred on genius and virtue—Even then the sentiment of our rights existed in the bottom of our souls—it was easily perceived that it feelingly mingled in the interest which we took in behalf of america, and in the public vows which we preferred for your liberty. At last the hour of the french has arrived—we love to think that the citizens of the United States have not regarded with indifference our first steps towards Liberty—Twenty six millions of men breaking their chains, and seriously occupied in giving themselves a durable constitution are not unworthy the esteem of a generous people who have preceded them in that noble career. we hope they will learn, with interest, the funeral homage which we have rendered to the nestor of America—may this solemn act of fraternal friendship serve more and more to bind the tie

which ought to unite two free nations—may the common enjoyment of liberty shed itself over the whole globe, and become an indissoluble chain of connexion among all the people of the earth—For, ought they not to perceive that they will march more steadfastly, and more certainly to their true happiness in understanding and loving each other, than in being jealous, and fighting—may the Congress of the United States and the national assembly of France be the first to furnish this fine spectacle to the world—and may the individuals of the two nations connect themselves by a mutual affection worthy of the friendship which unites the two men at this day the most illustrious by th⟨eir⟩ exertions for liberty, Washington and la Fayett⟨e⟩.
Permit me, Mr President Sir, to offer on this occasion my particular homage of esteem and admiration. I have the honor to be with respectful consideration Mr President, Your most humble and most obedient Servant

Sieyes President

